DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, KAZAMA (US 2011/0299786 A1) discloses an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the apparatus comprising: an integrated circuit and/or a processor configured to execute computer-executable instructions stored in a memory that implement: an input unit configured to accept, for a survey executed for the crop, an input of (i) identification information identifying at least one of the surveys, (ii) block information indicating a block among the plurality of blocks where the survey has been executed, (iii) item information indicating a survey item of the survey, and (iv) measured values measured at a plurality of survey positions in the survey; a storage unit configured to store a result of aggregating the input measured values in association with the identification information, the block information, and the item information; and .
However, KAZAMA do not disclose “an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the apparatus comprising: a processing unit configured to cause a transition in the aggregating result to be displayed in a display unit as a result of the survey executed one two or more times for the same block among the plurality of blocks and the same survey item, wherein the input unit further accepts an input of a user operation specifying part of the transition of the aggregating result displayed in the display unit; and unit, of the measured values displayed in the display unit, the processing unit causes reliability information of the aggregating result of the part specified by the user to be displayed in the display unit, the input unit further accepts an input of information of the plurality of survey positions for a survey executed for the crop, and the processing unit calculates a trust level of the survey on the basis of the block information and the information of the plurality of survey positions, and causes the trust level to be displayed in the display unit as the reliability information”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 19; 
the prior art of record, KAZAMA (US 2011/0299786 A1) discloses a method of controlling an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the method comprising: accepting, for a survey executed for the crop, an input of (i) identification information identifying at least one of the surveys, (ii) block information indicating a block among the plurality of blocks where the survey has been executed, (iii) item information indicating a survey item of the survey, and (iv) measured values measured at a plurality of survey positions in the survey; storing a result of aggregating the input measured values in association with the identification information, the block information, and the item information; and 
However, KAZAMA do not disclose “a method of controlling an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the method comprising: carrying out processing for causing a transition in the aggregating result to be displayed in a display unit as a result of the survey executed ono two or more times for the same block among the plurality of blocks and the same survey item, wherein in the inputting accepting, an input of a user operation specifying part of the transition of the aggregating result displayed in the display unit is further accepted; and accepted, in the processing, of the measured values displayed in the display unit, reliability information of the aggregating result of the part specified by the user is caused to be displayed in the display unit, in the accepting, an input of information of the plurality of survey positions for a survey executed for the crop is further accepted, and in the processing, a trust level of the survey on the basis of the block information and the information of the plurality of survey positions is calculated, and the trust level is caused to be displayed in the display unit as the reliability information”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 19 is allowed.
Regarding claim 20; 
the prior art of record, KAZAMA (US 2011/0299786 A1) discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the method comprising: accepting, for a survey executed for the crop, an input of (i) identification 6APPL. No. 16/802,747ATTORNEY DOCKET No. CANO-4507US1 information identifying at least one of the surveys, (ii) block information indicating a block among the plurality of blocks where the survey has been executed, (iii) item information indicating a survey item of the survey, and (iv) measured values measured at a plurality of survey positions in the survey; storing a result of aggregating the input measured values in association with the identification information, the block information, and the item information; and 
However, KAZAMA do not disclose “a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling an information processing apparatus that assists a survey of a crop cultivated in each of a plurality of blocks obtained by dividing a field, the method comprising: carrying out processing for causing a transition in the aggregating result to be displayed in a display unit as a result of the survey executed ono two or more times for the same block among the plurality of blocks and the same survey item, wherein in the inputting accepting, an input of a user operation specifying part of the transition of the aggregating result displayed in the display unit is further accepted; and accepted, in the processing, of the measured values displayed in the display unit, reliability information of the aggregating result of the part specified by the user is caused to be displayed in the display unit. in the accepting, an input of information of the plurality of survey positions for a survey executed for the crop is further accepted, and in the processing, a trust level of the survey on the basis of the block information and the information of the plurality of survey positions is calculated, and the trust level is caused to be displayed in the display unit as the reliability information”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194